DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 6/20/2022 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/2022.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/10/2020 and 2/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract recites implied phraseology, i.e. “disclosed”.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a product identification unit configured to identify a product” in claim 1
“a communication unit configured to receive management information” in claim 1
“a label information management unit configured to update product identification information” in claim 1
“product information registration unit configured to update the product identification information” in claim 2
“electronic label identification unit configured to recognize the identification information of the electronic label” in claim 4
“inventory management unit configured to update an inventory database” in claim 7
“display state management unit configured to transmit a warning message to a terminal” in claim 8
“electronic label assignment unit configured to match and assign the product identification information” in claim 9
“a communication unit configured to receive captured images” in claim 11
“a product identification unit configured to recognize identification information of a product from the captured images” in claim 11
	“a label information management unit configured to identify whether a barcode attached on an electronic label obtained through the captured images is identification information of the electronic label or the identification information of the product” in claim 11
“electronic label identification unit configured to recognize the identification information” in claims 10 and 13

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites the limitation “the resultant”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the term resultant is awkward.  Suggested language is “a result”.
Applicant is advised that should claim 4 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Itou et al. (US 2017/0293959)
With respect to claim 1, Itou et al. discloses an electronic label management apparatus comprising:
a communication unit (connection using a bus line or network connection using a network line) configured to receive management information including captured images ([0055]); 
a product identification unit (2020, 2060) configured to identify a product from product images captured in the vicinity of an electronic label among the images received from the communication unit, match the product with identification information of the electronic label, and output a result ([0044], [0046]); and 
a label information management unit (2080) configured to update product identification information matching the identification information of the corresponding electronic label using product identification information output from the product identification unit and process product information corresponding to the updated product identification information to be transmitted to the corresponding electronic label (3000) ([0134], [0138], [0139], [0143], [0145], [0146], [0149], Figs. 16 and 17).
With respect to claim 2, Itou et al. discloses the label information management unit includes a product information registration unit (2080) configured to update the product identification information matching the identification information of the corresponding electronic label and process the product information corresponding to the updated product identification information to be transmitted to the corresponding electronic label when the product identification information identified in the product identification unit is different from the product identification information matching the identification information of the matching electronic label ([0133]-[0146], [0149]).
With respect to claims 4 and 10, Itou et al. discloses an electronic label identification unit (2040) configured to recognize the identification information of the electronic label from a label image obtained by photographing the electronic label, among the images received from the communication unit ([0044], [0075]-[0082[, Figs. 16 and 17).
With respect to claim 5, Itou et al. discloses the communication unit receives the captured images from a moving device (portable terminal) and the identification information of the electronic label recognized from the received image ([0061], [0184]).
	With respect to claim 9, Itou et al. discloses the label information management unit includes an electronic label assignment unit configured to match and assign the product identification information identified in the product identification unit with the identification information of the corresponding electronic label, and process the product information corresponding to the assigned product identification information to be transmitted to the corresponding electronic label when the product identification information is not assigned to the electronic label ([0105], [0114], [0133]-[0146], [0149])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. as applied to claim 1 above, and further in view of Medina et al. (US 2019/0087772)
With respect to claim 3, Itou et al. addresses all the limitations of claim 1.
Itou et al. fails to expressly disclose the product identification unit includes an artificial intelligence image recognition unit trained using images obtained by photographing the corresponding product at various angles.
Medina et al. teaches it is well known in the art for to capture images of a product at various angles ([0066]).  Medina et al. additionally teaches it is well known in the art for to include an artificial intelligence image recognition unit trained using images obtained by photographing the corresponding product ([0071], [0092], [0093]).
It would have been obvious to one of ordinary skill in the art to try to modify the product identification unit to include an artificial intelligence image recognition unit trained using images obtained by photographing the corresponding product at various angles, in order to for the product identification unit to learn to recognize items, labels and barcodes from captured images taken at different angles.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. as applied to claim 1 above, and further in view of Zimmerman (US 2008/0077511).
With respect to claim 6, Itou et al. addresses all the limitations of claim 1.
Itou et al. fails to expressly disclose the moving device is a cart including a camera, a traveling robot or a flying object.
Zimmerman teaches it is well known in the art for to use a traveling robot (mobile robot) to capture product images in a vicinity of an electronic label ([0047], [0059], [0060], [0071]).
It would have been obvious to one of ordinary skill in the art to modify the moving device to be a traveling robot in order to provide an autonomous or semi-autonomous system for capturing product images throughout a store to provide a less labor-intensive and less time-consuming system for inventorying products, as taught by Zimmerman ([0006], [0009]-[0010], [0014]).
With respect to claim 7, Itou et al. addresses all the limitations of claim 1.
Itou et al. fails to expressly disclose an inventory management unit configure to update an inventory database on the basis of a product quantity for each product output from the product identification unit.
Zimmerman teaches it is well known in the art to use an inventory management unit configured to update an inventory database on the basis of a product quantity for each product output from the product identification unit (camera) ([0057], [0068], [0069], [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include inventory management unit configure to update an inventory database on the basis of a product quantity for each product output from the product identification unit, in order to indicate when a product is out-of-stock.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al. as applied to claim 1 above, and further in view of Zalewski et al. (US 9,911,290).
With respect to claim 8, Itou et al. addresses all the limitations of claim 1, and further discloses a display state management unit configured to transmit a warning message to a terminal of a salesperson when some pieces of product identification information, which are different from the product identification information matching the identification information of the electronic label, among the pieces of product identification information output from the product identification unit, are found ([0124], [0125], [0127], [0177]-[0179], [0184]).
Itou et al. fails to expressly disclose the terminal is of a store manager.
Nevertheless, it is well known in the art to indicate to inform a store manager that an item has been misplaced in order to identify and move the product back to its proper location, as taught by Zalewski et al. (col. 15, lines 36-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal to be that of a store manager in order to inform the store manager of a misplaced product and to move the product back to its proper location.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876